Citation Nr: 0027610	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  94-45 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
as secondary to the service-connected residuals of a right 
first metatarsal fracture.

2.  Entitlement to an increased evaluation for residuals of a 
compression fracture of L1, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
right first metatarsal fracture, currently evaluated as 
20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

The current appeal arose from December 1992 and July 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Francisco-Oakland, California.  

In December 1992 the RO granted entitlement to service 
connection for residuals of a compression fracture of L1, and 
assigned a 30 percent evaluation, effective December 26, 
1991, and denied entitlement to service connection for a 
chronic left hip disorder on direct and secondary bases.  

In July 1994 the RO granted an increased evaluation of 
20 percent for residuals of a right first metatarsal 
fracture, continued the 30 percent evaluation for residuals 
of a compression fracture of L1, and continued the denial of 
entitlement to service connection for a left hip disorder.

In August 1997 the veteran presented oral testimony before 
the undersigned Veterans Law Judge via a video-conference 
with the RO. A transcript of which has been associated with 
the claims file.

In January 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In March 2000, the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.

The Board notes that the issue for appellate review referable 
to service connection for a left hip disorder is limited to 
secondary service connection since, as reported below, the 
veteran clarified the nature of his claim in which he pointed 
out that he was not claiming service connection for a left 
hip disorder on a direct service incurrence basis.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
hip disorder as secondary to the service-connected residuals 
of a right first metatarsal fracture is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The record reflects that the veteran failed to report for 
VA examinations scheduled in January 1999 and July 1999 in 
connection with his claims for increased evaluations, and 
there is no evidence of record of "good cause" which would 
excuse the failure to report for these examinations.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
hip disorder as secondary to the service-connected residuals 
of a right first metatarsal fracture is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims of entitlement to increased evaluations for 
residuals of a compression fracture of L1, and residuals of a 
right first metatarsal fracture are denied as a matter of 
law.  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a left hip 
disorder as secondary to the service-
connected residuals of a right first 
metatarsal fracture.

Factual Background

In December 1991 the veteran submitted a statement, stating 
he fell off a ladder because his service-connected right foot 
had given way, thereby causing him to fall to the ground, 
injuring his left hip.

A March 1992 VA examination report shows the veteran reported 
having sustained an injury to his left hip, when he had 
fallen off a ladder.  The examiner stated that he did not 
have any pain in the area of his left hip, and that this area 
would not be examined.  He noted that there was no 
symptomatology related to the left hip.

A May 1994 VA examination report shows the veteran reported 
having sustained a left hip injury when he fell off a ladder 
in 1991.  He complained of pain in his left hip, which the 
examiner noted he would point to the left sacroiliac joint.  
The examiner entered a diagnosis of left hip pain secondary 
to the left sacroiliac joint.  He noted that the left hip 
examination was normal, as were the x-rays of the left hip.

In August 1997 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video-conference with 
the RO.  He stated he had injured his left hip when he fell 
of a ladder.  He asserted he had fallen off the ladder 
because of his service-connected residuals of a right first 
metatarsal fracture, and thus he attributed the left hip 
disorder to the service-connected residuals of a right first 
metatarsal fracture.  The veteran clarified that he was not 
claiming service connection for a chronic acquired disorder 
of his left hip as the result of his active service.

Criteria

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If the claimant has not, the appeal fails as to 
that claim, and VA is under no duty to assist in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A well-grounded claim for secondary service connection 
requires evidence of a current disability, as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disability, in 
order to well ground the claim, the veteran must present 
evidence of a medical nature to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which service connection is sought.  See Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (the Court) made clear 
that service connection may not only be established for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  See id.

Thus, when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.322 (1999); see Allen, supra.

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§§ 3.655(a), (b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).
Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  

Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
a left hip disorder as secondary to the service-connected 
residuals of a right first metatarsal fracture must be denied 
as not well grounded.

The Board reiterates the requirements for a well-grounded 
claim for secondary service connection: (1) medical evidence 
of a current disability and (2) a service-connected disease 
or injury, and (3) competent evidence providing a nexus 
between the two.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. 
App. at 516.

The veteran claims he injured his left hip when he fell off a 
ladder as a result of his service-connected residuals of a 
right first metatarsal fracture.  No diagnosis of a left hip 
disorder was entered in the March 1992 examination report, 
and a diagnosis of left hip pain was entered in the May 1994 
examination report.

A diagnosis of pain is not a disability which has resulted 
from an injury or a disease.  See id; see also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

The burden is on the veteran to bring forth evidence of a 
well-grounded claim for entitlement to secondary service 
connection.  He has not brought forth any medical records to 
show he has a left hip disorder, to include a left hip 
disorder as a result of a fall in 1991.  Therefore, the 
veteran has not brought forth competent medical evidence of a 
current disability for which service connection may be 
granted.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. 
App. at 143-44.  


Because there is no evidence of current and competent 
diagnoses of a left hip disorder, the Board must deny the 
claim as not well grounded.  Id.; see also Caluza, 7 Vet. 
App. at 505.

Although the veteran has alleged that he has a left hip 
disorder, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran has a left hip disorder as 
secondary to the service-connected residuals of a right first 
metatarsal fracture.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in August 1994 and 
supplemental statements of the case in April 1997 and March 
2000.  




Additionally, the Board remanded this claim to determine if 
the veteran had a left hip disorder and if so, to obtain an 
opinion as to whether such was at least as likely as not due 
to a service-connected disability.  The record reflects the 
veteran failed to report to the scheduled VA examination on 
two occasions.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been fulfilled.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board notes that although the veteran failed to report 
for the VA examinations scheduled, a claim for service 
connection, unlike a claim for an increased evaluation for a 
service-connected disability, which will be denied, is 
adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

As the veteran's claim of entitlement to service connection 
for a left hip disorder as secondary to the service-connected 
residuals of a right first metatarsal fracture is not well 
grounded, the doctrine of reasonable doubt has no application 
to this claim.


II.  Entitlement to an evaluation in 
excess of 30 percent for residuals of a 
compression fracture of L1, and an 
evaluation in excess of 20 percent for 
residuals of a right first metatarsal 
fracture.

Criteria

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of 
record, and that the claimant lacked adequate reason or good 
cause for failing to report for a scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has 
also held that the "duty to assist is not a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that the claim denials based upon 
38 C.F.R. § 3.655 for failure to report for a scheduled VA 
examination without good cause are factual matters which are 
subject to a "clearly erroneous" standard of review.  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§§ 3.655(a), (b) (1999).  

However, when an examination is scheduled in conjunction with 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for an increased 
rating, and the veteran has not brought forth evidence of 
"good cause," the claim shall be denied.  Id.  (Emphasis 
added.)

Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id. at (a).

Factual Background and Analysis

In January 1998 the Board remanded the claims for increased 
evaluations for residuals of a compression fracture of L1, 
and residuals of a right first metatarsal fracture to the RO 
to afford the veteran a VA examination by a specialist in 
orthopedics to determine the nature and extent of severity of 
these service-connected disabilities.  

The record reflects the veteran was scheduled to have several 
VA examinations on January 4, 1999, for which he failed to 
appear.  

In a February 26, 1999, letter to the veteran, the RO 
informed the veteran of the following:

The medical facility scheduled your 
examination for January 4, 1999, but you 
did not report.  Without the exam 
findings, we do not know how disabling 
the condition is now.  The law requires 
that a veteran report for examination 
when requested to do so.  If a veteran 
misses the exam without a good cause, we 
must stop or reduce payments depending on 
what medical evidence on file shows about 
each disability.



We have requested the VA Medical Center 
Martinez to schedule you for another 
Compensation and Pension examination.  
You will be notified of the date and 
place to report. 

If you . . . fail to report for your 
scheduled VA examination, we may have no 
choice but to deny your claim.

(Emphasis in original.)

The record reflects the veteran was scheduled to have several 
VA examinations in July 1999, for which he failed to appear.

In a September 1, 1999 letter, the RO informed the veteran 
that he had been scheduled for a VA examination on two, 
different occasions and that he had failed to report to the 
examinations both times.  The RO stated it was rescheduling 
another examination for him to attend.  It then stated, 
"Failure to comply may result in a total denial of the 
benefits on appeal."  

In March 2000 the RO issued a supplemental statement of the 
case which provided the veteran with the criteria regarding 
the failure to report for a VA examination.  See 38 C.F.R. 
§ 3.655.  

Based on the February 1999 letter, the veteran was placed on 
notice that he had an opportunity to submit evidence of 
"good cause" for his failure to report to the VA 
examinations.  See id. at (a).  In the reasons and bases, the 
RO informed the veteran he had failed to report for 
examinations scheduled in January 1999 and July 1999, and 
that his claims were denied.




Since the Board remanded the claims in January 1998, there 
has been no receipt of any correspondence from the veteran.  
The RO informed him in February 1999 and September 1999 
letters that he had failed to appear for scheduled 
examinations, and that he could submit evidence of "good 
cause" for his failure to appear for the scheduled VA 
examinations.  Thus, although the veteran was offered an 
opportunity to show "good cause," he chose to ignore the 
February 1999 and September 1999 letters, and the March 2000 
supplemental statement of the case from the RO referable to 
his failure to report for the VA examinations.

If the veteran chooses to not show for an examination, while 
at the same time pursuing a claim for VA benefits, that is 
his choice, and he must bear any adverse consequences of such 
action.  It is clear is that VA has taken concerted efforts 
to assist the veteran in the development and adjudication of 
his claims.  This includes the Board's remanding the claims 
to the RO so that it would have up-to-date medical 
information, and could make an informed decision as to the 
claims for increased evaluations.  When the veteran failed to 
show for the January 1999 VA examinations, the RO rescheduled 
the examinations in July 1999.  The veteran then failed to 
report to those examinations, and has not brought forth any 
evidence of "good cause."

Given the presumption of regularity of the mailing of VA 
examination scheduling notices, and considering the fact that 
the veteran did not subsequently offer an excuse for his 
repeated failure to report for additionally scheduled VA 
examinations, and in the absence of a return of scheduling 
notices as undeliverable, the Board is satisfied that the 
veteran failed to report to the scheduled VA examinations 
without good cause.  38 C.F.R. § 3.655.

The Board finds that further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See, e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

Therefore, the Board finds that the veteran's claims of 
entitlement to increased evaluations for residuals of a 
compression fracture of L1, and residuals of a right first 
metatarsal fracture must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a left hip disorder as 
secondary to the service-connected residuals of a right first 
metatarsal fracture, the appeal is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a compression fracture of L1 is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right first metatarsal fracture is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

